Citation Nr: 1422733	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-21 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for atypical headache disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1999 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The April 2010 rating decision continued the evaluation of headaches at 0 percent disabling.  In a June 2011 rating decision, the RO increased the Veteran's evaluation of headaches to 10 percent effective December 22, 2009, the date of the Veteran's claim.  

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in March 2012.  A transcript of the hearing is associated with the claims file.

In addition to reviewing the Veteran's paper claims folder, the Board has surveyed and considered the contents of his electronic VA file.  The additional evidence contained therein is considered part of the constructive record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the May 2012 Board hearing, the Veteran indicated that she visited the emergency room at Phelps County Hospital two times in 2010 due to migraines.  These records are not associated with the claims file.  The records of the indicated additional treatment should be sought.  

Additionally, the most recent treatment records in the claims file are dated November 22, 2011.  Thus, the Veteran should be provided an opportunity to identify any VA or private providers who have treated her headache disability since November 22, 2011.
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to her service-connected atypical headache disability.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to specifically include private treatment records from Phelps County Hospital, and associate these records with the claims file.

2.  After obtaining outstanding treatment records and undertaking any additional development deemed appropriate, the RO should adjudicate the claim for an increased rating for the Veteran's service-connected atypical headache disability.  If the benefit sought remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

